     Case 3:20-cv-00625-HEH Document 1 Filed 08/12/20 Page 1 of 5 PageID# 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

LYNDA B. HARRIS,

                              Plaintiff,

v.                                                          Civil Action No. 3:20cv625

AMERICAN CORADIUS INTERNATIONAL LLC,

                              Defendant.

                                           COMPLAINT

                                       INTRODUCTION

       1.      Plaintiff Lynda B. Harris asserts that American Coradius International LLC, a

collection agency, violated the Fair Debt Collection Practices Act, 15 U.S.C. §§1692 et seq.

(“FDCPA”) while attempting to collect an alleged debt for a credit card, a debt that Plaintiff did

not owe.

                                           JURISDICTION

       2.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331, and the FDCPA, 15

U.S.C. §1692k(d).

                                             PARTIES

       3.      Plaintiff Lynda B. Harris (“Ms. Harris”) is a natural person who resides in Virginia

and in this district. Plaintiff is a consumer within the meaning of the FDCPA, as defined at 15

U.S.C. § 1692a(3).

       4.      Defendant American Coradius International LLC (“American Coradius”), is a

foreign corporation, with a principal office address of 2420 Sweet Home Road, Suite 150,

Amherst, New York 14228, the principal purpose of which is the collection of consumer debts and
      Case 3:20-cv-00625-HEH Document 1 Filed 08/12/20 Page 2 of 5 PageID# 2



has as its registered agent Corporation Service Company located at 100 Shockoe Slip, Floor 2,

Richmond, Virginia 23219.

        5.      Defendant regularly collects or attempts to collect debts owed or due or asserted to

be owed or due another, and is a “debt collector” within the meaning of the FDCPA, as defined at

15 U.S.C. § 1692a(6).

                                    FACTUAL ALLEGATIONS

        6.      Defendant sent the Plaintiff a dunning letter1 dated May 15, 2020, seeking to collect

a $21,643.23 credit card bill that it claimed Plaintiff owed to USAA Savings Bank for a personal

credit card account. A true and accurate copy is attached hereto as Exhibit A.

        7.      Plaintiff' sent Defendant a June 15, 2020 letter advising Defendant that she did not

owe USAA Savings Bank for a credit card, that this was a card used by her deceased husband,

and directing Defendant not to communicate further with her regarding any alleged credit card

debt. A true and accurate copy is attached hereto as Exhibit B.

        8.      Defendant received Plaintiff’s letter.

        9.      Defendant received Plaintiff’s letter on June 18, 2020.

        10.     Renee Reynolds signed the USPS Domestic Return Receipt – Form 3811 (the

“green card”) for Defendant and dated it “6/18.” According to her LinkedIn profile, Ms. Reynolds

has     been    at   ACI      as   manager       of   client    services     since    December       2008.

https://www.linkedin.com/in/renee-reynolds-811b198/. Last visited August 12, 2020.




1    A "dunning letter" is a letter demanding payment of a debt--i.e., a collection notice. DeCapri v. Law
Offices of Shapiro Brown & Alt, LLP, 2014 U.S. Dist. Lexis 131979, *1, n.1, 2014 WL 4699591, *1, n,1
(E.D. Va. September 19, 2014); Fariasantos v. Rosenberg & Associates, LLC, 2 F. Supp. 3d 813, 816
(E.D. Va. 2014); Bicking v. Law Offices of Rubenstein and Cogan, 783 F. Supp. 2d 841, 842, n.1 (E.D.
Va. 2011).

                                                  Page 2
    Case 3:20-cv-00625-HEH Document 1 Filed 08/12/20 Page 3 of 5 PageID# 3



       11.     Fifteen U.S.C. § 1692c(c) places in relevant portion the following requirement on

Defendant and other third-party debt collectors:


       § 1692c.       Communication in connection with debt collection
              ...
       (c) Ceasing communication--If a consumer notifies a debt collector in writing that
       the consumer refuses to pay a debt or that the consumer wishes the debt collector
       to cease further communication with the consumer, the debt collector shall not
       communicate further with the consumer with respect to such debt

       Underlined emphasis added.

       12.     Plaintiff’s letter stated, among other things, that she “will not pay this money that

you say I owe.”

       13.     Plaintiff’s letter stated, among other things, “(D)o not contact me again.”

       14.     Defendant did not cease communication with the Plaintiff.

       15.     Defendant continued communicating with Plaintiff.

       16.     Defendant then began calling to Plaintiff’s home phone number, calling her on June

23 and 24, 2020. True and accurate copies of Plaintiff’s caller i.d. are attached hereto as Exhibits

C and D.

       17.     Defendant sent the Plaintiff a second dunning letter dated June 26, 2020. A true and

accurate copy is attached hereto as Exhibit E.

       18.     Plaintiff requested that American Coradius cease communication with her, and she

advised American Coradius not to contact her again.

       19.     Defendant’s June 26, 2020 communication was sent as a communication “from a

debt collector.”

       20.     Defendant’s violations of the FDCPA were material because Defendant continued

collection communications after she wrote to Defendant to advise that she refused to pay a debt

that she did not owe, and to advise Defendant not to contact her again, made Plaintiff believe that

                                              Page 3
    Case 3:20-cv-00625-HEH Document 1 Filed 08/12/20 Page 4 of 5 PageID# 4



her rights under the FDCPA would not protect her from being subjected to collections for a debt

that she did not owe.

        21.    As a result of the Defendant’s acts and omissions, Plaintiff has suffered actual

damages and injury, including but not limited to, stress, mental anguish and suffering, anxiety, fear

of damage to her credit reputation, and emotional distress.

                                  COUNT ONE:
                    VIOLATIONS OF THE FDCPA, 15 U.S.C. § 1692c(c)

        22.    Plaintiff restates each of the allegations in the preceding paragraphs as if set forth

at herein.

        23.    By continuing to communicate with Plaintiff in connection with the collection of

the alleged debt after having been advised in writing by Plaintiff that she refused to pay the alleged

debt and that she wished for Defendant to cease further communication with her, disputed the

alleged debt, Defendant violated 15 U.S.C. § 1692c(c).

        24.    Plaintiff is therefore entitled to actual and statutory damages against Defendant, as

well as her reasonable attorney’s fees and costs, pursuant to 15 U.S.C. § 1692k.

                                    COUNT TWO:
                        VIOLATIONS OF THE FDCPA, 15 U.S.C. § 1692d

        25.    Plaintiff restates each of the allegations in the preceding paragraphs as if set forth

at length herein.

        26.    By continuing to communicate with Plaintiff in connection with the collection of

the alleged debt after having been advised in writing by Plaintiff that she refused to pay the alleged

debt and that she wished for Defendant to cease further communication with her, Defendant

engaged in conduct the natural consequence of which was to harass, oppress, or abuse in

connection with the collection of a debt, and in so doing violated 15 U.S.C. § 1692d.



                                               Page 4
    Case 3:20-cv-00625-HEH Document 1 Filed 08/12/20 Page 5 of 5 PageID# 5



       27.     Plaintiff is therefore entitled to actual and statutory damages against Defendant, as

well as her reasonable attorney’s fees and costs, pursuant to 15 U.S.C. § 1692k.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Lynda B. Harris requests that the Court enter judgment on her

behalf against Defendant for:

       A.      Declaratory relief that Defendant violated the FDCPA as alleged;

       B.      Statutory damages pursuant to 15 U.S.C. §1692k(a)(2)(A);

       C.      Actual damages pursuant to 15 U.S.C. §1692k(a)(1);

       D.      Attorney’s fees, litigation expenses and costs of suit pursuant to 15 U.S.C.

               §1692k(a)(3); and

       E.      Such other or further relief as the Court deems proper.

TRIAL BY JURY IS DEMANDED

                                                       Respectfully submitted,
                                                       LYNDA B. HARRIS
                                                       By Counsel


__/s/ Dale W. Pittman______________
By: Dale W. Pittman, VSB#15673
Counsel for Lynda B. Harris
THE LAW OFFICE OF DALE W. PITTMAN, P.C.
The Eliza Spotswood House
112-A West Tabb Street
Petersburg, VA 23803
(804) 861-6000
(804) 861-3368 Facsimile
dale@pittmanlawoffice.com




                                              Page 5
